Citation Nr: 1502685	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative in the paper claims file or irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board concludes that the claims must be remanded for additional development.

The Veteran contends that he has bilateral hearing loss and tinnitus due to in-service noise exposure.  He reports that he performed his duties of a security policeman on the flight line and that he was exposed to the noise of landing aircrafts.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

In this case, the Veteran's November 1965 enlistment examination showed audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
5 (15)
0 (5)
LEFT
20 (35)
10 (20)
10 (20)
5 (15)
10 (15)
  
The Veteran's November 1965 enlistment medical report was dated prior to November 1, 1967.  The Board has converted the audiometric findings to ISO-ANSI standards in parentheses above.  

On separation examination in February 1969, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10 
10 
LEFT
10
10
10 
10
10

A June 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not due to service.  The rationale provided was that "[e]ntrance and separation exams were [within normal limits] with no significant threshold shift."  Thereafter, in an April 2013 statement from the Veteran's representative (in lieu of a VA Form 646), he referenced a study suggesting that acoustic trauma can result in  permanent structural damage of the inner ear even if an individual has completely recovered from a temporary threshold shift from noise exposure.  The Board finds that an addendum opinion that addresses the additional evidence should be obtained.

Also, the July 2012 rating decision shows that the RO reviewed "electronic treatment records" for the period September 2011 to June 2012.  The October 2012 statement of the case shows that the RO conducted an "[e]lectronic review of treatment records" for the period September 2011 to October 2011.  These records are not contained in the paper file or Virtual file.  Under the law the Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  Thus, VA treatment records must be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Des Moines, Iowa VA Medical Center including records dated from September 2011 to June 2012, and any hearing exam conducted around April 2013.  

2.  After obtaining the above records, obtain an addendum opinion from an audiologist.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.  The audiologist should note that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to November 1, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO)-American National Standards Institute (ANSI). (See converted service audiograms above.)    

Following a review of the file, the reviewing examiner is requested to provide an opinion with respect to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is due to the Veteran's period of service?  In so opining, the examiner is asked to do the following:  (1) consider and discuss the 2006 Institute of Medicine article referenced by the Veteran's representative in the April 2013 Statement of Accredited Representative (in lieu of VA Form 646), which includes such suggestions as that acoustic trauma can result in permanent structural damage to the inner ear even if an individual has completely recovered from temporary threshold shifts from noise exposure; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.

(b) Is it at least as likely as not (50 percent or greater probability) that the any current tinnitus is due to the Veteran's period of service.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then the examiner must provide a detailed medical explanation as to why this is so.  

3.  Thereafter, readjudicate the issues on appeal.   If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




